Title: To Thomas Jefferson from Lebrun, 15 January 1793
From: Lebrun, Pierre Henri Hélène Marie
To: Jefferson, Thomas



Monsieur
Paris le 15 Janvier 1793 L’an 2e de la république.

Le Citoyen Ternant qui a rempli les Fonctions de Ministre plénipotentiaire de la Nation Française près des Etats-unis, ayant donné une nouvelle preuve de son patriotisme en manifestant le desir d’etre employé dans les armées de la République, le Conseil éxécutif n’a pas voulu négliger cette occasion de tirer parti des connoissances de cet officier dans l’art de la guerre et de lui témoigner, en même tems, la Satisfaction que lui ont donné ses services. Le ministre de la Guerre lui destine, en consequence, un commandement dans l’armée à son retour en France. Le Citoyen Genet qui le remplace près des Etats-unis joint à une longue experience des affaires le patriotisme le plus pur et l’avantage d’etre particulierement instruit des dispositions amicales et Fraternelle de la République Française pour les Etats-unis. En considerant les preuves réïterées qu’il a donné de ses bons principes et de son caractere dans plusieurs missions importantes, je ne doute aucunement qu’il ne se rende agréable au Gouvernement des Etatsunis et qu’il ne contribuë à resserer des liens trop longtems négligés entre deux Nations dont les principes et les interets ont la plus parfaite analogie.
Au moment de ce changement heureux de mesures, qui, indubitablement seront reciproques, je dois me féliciter, Monsieur, que le Citoyen Genet ait pour interprete de nos Sentimens près des Etats unis, un ministre qui pendant un long Séjour en France à pu se convaincre de l’attachement de la nation pour les Américains libres et qui a travaillé lui même avec autant de zéle que de pénétration à consolider les liaisons d’amitié et de commerce entre les deux Peuples.
Les Obstacles que vous aves rencontrés Sont heureusement écartés. Ils le sont pour toujours. Les Français se livreront désormais, sans réserve à leurs sentimens pour une Nation qui les à dévancés, avec tant de Succès dans la recherche des vrais principes de l’ordre Social. Le Citoyen Genet qui vous exposera, avec une confiance entiere, les vuës et les principes de la République Française, vous Fera part, en même tems, des moyens qui paroissent les plus efficaces pour établir, sur des bases inebranlables et mutuellement avantageuses, les rapports d’amitié et de commerce entre les deux Nations.
Il ne dépendra pas de nous, Monsieur, que les Francais et les Americains libres, unis par les liens les plus étroits, ne confondent entierement leurs interets politiques et commerciaux et que les deux Peuples les plus libres du monde et les plus éclairés ne donnent l’exemple touchant d’une Fraternité complette. Ce seroit la premiere Fois qu’une  alliance aurait été formée pour le bonheur des hommes et non pour les enchainer ou les detruire. J’ai l’honneur d’être avec un très Sincère attachement Monsieur Votre très—humble et très obeïssant Serviteur.

LeBrun

